Citation Nr: 0913617	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-26 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
documented arterial hypertension.

2.  Entitlement to an initial evaluation for peripheral 
neuropathy of the right lower extremity in excess of 10 
percent, from March 9, 2004, and in excess of 20 percent, 
from October 6, 2008.

3.  Entitlement to an initial evaluation for peripheral 
neuropathy of the left lower extremity in excess of 10 
percent, from March 9, 2004, and in excess of 20 percent, 
from October 6, 2008.

4.  Whether the reduction of the Veteran's evaluation for 
diabetes mellitus type II, from 40 percent to 20 percent, 
effective May 8, 2001, was proper.





REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which, inter 
alia, granted service connection for diabetic neuropathy with 
documented arterial hypertension, evaluated as 
noncompensable.  The effective date was March 9, 2003, the 
date of receipt of the claim.  The Board also denied an 
evaluation in excess of 40 percent for diabetes mellitus type 
II with distal peripheral neuropathy.  

When this case was before the Board in August 2008, the Board 
found that the Veteran's diabetic neuropathy and documented 
arterial hypertension were two separate and distinct 
complications of diabetes, which could be separately 
evaluated.  The Board remanded the following issues for 
additional development:  Entitlement to an initial separate 
compensable evaluations for diabetic neuropathy of each lower 
extremity; and entitlement to an initial compensable 
evaluation for documented arterial hypertension.

The Board's August 2008 decision also noted that the RO had 
addressed the Veteran's diabetes mellitus as diabetes 
mellitus type II with distal peripheral neuropathy and rated 
it under 38 C.F.R. § 4.119, Diagnostic Codes 8521-7913, for 
paralysis of the external popliteal nerve and diabetes 
mellitus, respectively.  The Board specifically observed that 
the Veteran's 40 percent evaluation was based only on the 
symptoms of diabetes mellitus, and did not include 
neurological symptoms that were to be rated separately.  See 
Diagnostic Code 7913, Note (1).  The Board therefore 
addressed entitlement to an evaluation in excess of 40 
percent for diabetes mellitus, under Diagnostic Code 7913.  
The Board ultimately denied an evaluation in excess of 40 
percent under Diagnostic Code 7913.  In rendering the August 
2008 decision, the Board did not contemplate or otherwise 
order that, on Remand, the Agency of Original Jurisdiction 
(AOJ) should reduce the established 40 percent rating for 
diabetes mellitus in the process of awarding separate ratings 
for diabetic neuropathy.  

Nonetheless, a subsequent November 2008 AOJ rating decision 
reduced the Veteran's evaluation for diabetes mellitus to 20 
percent.  The change was effective May 8, 2001, the effective 
date of the original grant of service connection.  The rating 
decision also separately assigned the following ratings for 
diabetic neuropathy of the lower extremities:  for the right 
lower extremity, a 10 percent rating was assigned effective, 
May 8, 2001, and a 20 percent rating effective October 6, 
2006; and for the left lower extremity, a 10 percent rating 
was assigned effective, May 8, 2001, and a 20 percent rating 
effective October 6, 2006.  

As the November 2008 rating decision contravenes the clear 
and express intentions of the August 2008 Board decision by 
reducing the rating for the Veteran's service-connected 
diabetes mellitus in the course of separately assigning 
rating for the veteran's service-connected diabetic 
neuropathy, the issue of the propriety of the reduction of 
the evaluation for diabetes mellitus from 40 percent to 20 
percent is inextricably intertwined with the issues of 
entitlement to increased initial evaluations for diabetic 
peripheral neuropathy of the right and left lower 
extremities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  In essence, by continuing to interpret the 
Veteran's diabetic neuropathy as part and parcel of the 
initial 40 percent rating for diabetes mellitus, the AOJ 
frustrated the clear intent of the Board's August 2008 
decision and remand.  The 


Board's August 2008 decision and remand conferred on the 
veteran the right to compliance with the decision and remand 
orders, as a matter of law.  See generally Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the Board has 
jurisdiction over the rating reduction issue.  

The November 2008 rating decision also granted service 
connection for peripheral neuropathy of the right upper 
extremity, associated with diabetes mellitus type II, and 
peripheral neuropathy of the left upper extremity, associated 
with diabetes mellitus type II, each effective October 6, 
2008.  The evaluation for each disability is 10 percent.  The 
Veteran has not appealed these decisions and they are not 
before the Board.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran's hypertension results in diastolic pressure 
predominately measuring 100 or more, systolic pressure 
predominantly measuring 160 or more.

2.  The competent medical evidence shows that the Veteran's 
peripheral neuropathy of the right lower extremity results in 
mild incomplete paralysis from March 9, 2004, and severe 
incomplete paralysis from October 6, 2008.

3.  The competent medical evidence shows that the Veteran's 
peripheral neuropathy of the left lower extremity results in 
mild incomplete paralysis from March 9, 2004, and severe 
incomplete paralysis from October 6, 2008.

4.  The Veteran's diabetes mellitus has been rated as 40 
percent since May 8, 2001, and he has not been afforded VA 
examination to evaluate such diabetes since August 2004.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
documented arterial hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2008).

2.  The criteria for an initial evaluation for peripheral 
neuropathy of the right lower extremity in excess of 10 
percent, from March 9, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8521 (2008).

3.  The criteria for an initial evaluation for peripheral 
neuropathy of the right lower extremity of 30 percent, from 
October 6, 2008, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2008).

4.  The criteria for an initial evaluation for peripheral 
neuropathy of the left lower extremity in excess of 10 
percent, from March 9, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8521 (2008).

5.  The criteria for an initial evaluation for peripheral 
neuropathy of the left lower extremity of 30 percent, from 
October 6, 2008, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2008).

6.  The reduction of the evaluation for the Veteran's 
diabetes mellitus from 40 percent to 20 percent was not in 
accordance with law, and the 40 percent evaluation is 
restored effective May 8, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105(e); 3.344 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. §  3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The veteran's claims for a compensable evaluation for 
documented arterial hypertension, and initial increased 
evaluations for peripheral neuropathy of the right and left 
lower extremities arise from his disagreement with initial 
evaluations following a grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  Assuming, without 
deciding, that any error was committed with respect to the 
duty to notify, such error was harmless and will not be 
further discussed.  

Concerning the propriety of the reduction of the Veteran's 40 
percent evaluation for diabetes mellitus, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
outpatient treatment records.  The appellant was afforded a 
VA medical examination in October 2008.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased Initial Evaluations

The Veteran generally contends that his hypertension and 
peripheral neuropathy of the right and left lower extremities 
warrant the claimed increased initial evaluations.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The rating schedule provides that hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
warrants a 10 percent evaluation for diastolic pressure 
predominately measuring 100 or more or; systolic pressure 
predominantly measuring 160 or more, or; where continuous 
medication is required for control of hypertension in an 
individual with a history of diastolic pressure predominantly 
measuring 100 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

A review of the relevant evidence reflects that the Veteran 
does not warrant an initial compensable evaluation for 
hypertension under Diagnostic Code 7101.  

VA treatment records dated during the appeal period include 
no blood pressure readings showing diastolic pressure 
measuring 100, or systolic pressure predominantly measuring 
160.  Similarly, the report of a May 2004 VA examination for 
diabetes mellitus provides a blood pressure reading of 
148/78.  

The report of an October 2008 VA hypertension examination 
provides that the examiner reviewed the veteran's claims file 
and medical records.  The Veteran reported currently using 
one medication to control his blood pressure.  Current blood 
pressure readings were 122/70, 126/76 and 130/76.  The final 
diagnosis was hypertension.  The examiner noted that CPRS 
review reflected stable blood pressure readings over the past 
two years.  He had previously used two mediations and his 
hypertension was now controlled with only one medication.  

The foregoing evidence weighs against a compensable 
evaluation for hypertension.  The evidence is simply negative 
for any blood pressure readings that warrant a 10 percent 
evaluation under Diagnostic Code 7101.  

Turning to the Veteran's peripheral neuropathies of the lower 
extremities, the Rating Schedule provides an evaluation of 10 
percent for mild incomplete paralysis, a 20 percent rating 
for moderate incomplete paralysis, and a 30 percent rating 
for severe incomplete paralysis of the external popliteal 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The words such as "moderate" and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2008).  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.

As was noted earlier, the November 2008 AOJ rating decision 
separately assigned the following ratings for diabetic 
neuropathy of the lower extremities:  for the right lower 
extremity, a 10 percent rating was assigned effective, May 8, 
2001, and a 20 percent rating effective October 6, 2006; and 
for the left lower extremity, a 10 percent rating was 
assigned effective, May 8, 2001, and a 20 percent rating 
effective October 6, 2006.  

A review of the relevant evidence of record reflects that the 
Veteran does not warrant an evaluation in excess of 10 
percent from March 9, 2004, from peripheral neuropathy of 
either lower extremity.  However, the Veteran does warrant a 
30 percent evaluation for peripheral neuropathy of each lower 
extremity, from October 6, 2008.  See Diagnostic Code 8521.

The report of a December 2003 VA examination for the 
peripheral nerves relates that the Veteran complained of pain 
in the lower extremities, particularly severe in the toes and 
accompanied by a numbness sensation in the lower extremities 
and plantar region.  The pain was more severe at night and 
recently he had noticed that he would not feel pain or notice 
injuries.  He was having trouble walking.  Pain was 8 of 10.  

On physical examination, motor examination was normal without 
atrophy, fasciculations, or involuntary movements.  Manual 
muscle testing was 5/5 and tone was normal.  There was 
decreased vibration perception at the ankle compared to the 
knee.  Pinprick perception was distally decreased in a long 
stocking-type distribution.  Touch and position sense was 
preserved.  Deep tendinous reflexes were found in traces at 
the patellar level.  The Achilleans were absent bilaterally.  
The examiner characterized it as peripheral neuropathy 
without wasting or atrophy in the lower extremities.  The 
diagnosis was symptoms and signs in the neurological 
examination compatible with diabetic sensory motor peripheral 
neuropathy in the lower extremities.  

Thus, the evidence prior to October 2008 does not show more 
than mild incomplete paralysis and does not warrant 
evaluations in excess of 10 percent.  In so finding, the 
Board finds it significant that the Veteran's touch and 
position sense were preserved, and there was no muscle 
atrophy, wasting, or impairment noted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  

The report of an October 2008 VA examination for the 
peripheral nerves relates that the examiner reviewed the 
Veteran's claims file and medical records.  The Veteran 
complained of numbness and burning pain in the feet.  He 
could not stretch out his feet as they would stay locked in 
that position.  He also felt a tingling sensation and a 
feeling of wetness even if his feet were dry.  He could not 
stand for long periods of time due to pain in the lower 
extremities.  He said that if he closed his eyes when 
standing he felt as though he would fall.  The examine 
summarized that the Veteran had numbness, paresthesias and 
pain in both feet.  

Motor examination of the lower extremities showed that the 
anterior tibialis and extensor hallucis were affected 
bilaterally with weakness and muscle strength of 4 and 3, 
respectively.  Hair loss and hyperpigmentation were noted in 
the distal third of the bilateral lower extremities.  

Sensory examination of the lower extremities showed that the 
Veteran's distal extremities had absent sense of vibration, 
pain and position sense.  Light touch sensation was 
decreased.  Ankle reflexes were absent (0) bilaterally and 
knee reflexes were hypoactive (1+) bilaterally.  Plantar 
flexion was normal.  

The examiner noted that there was no muscle atrophy; abnormal 
muscle tone or bulk; or tremors, tics or other abnormal 
movements.  The Veteran's gait was antalgic and he used a 
one-point cane with positive Rhomberg test.  

The pertinent diagnosis was lower extremity sensorimotor 
peripheral neuropathy.  There was nerve dysfunction, 
neuralgia and effects on daily activities ranging from mile 
to severe.  The examiner noted that comparison of the current 
results of neurological testing to those of December 2003 
showed that the Veteran's peripheral neuropathy had markedly 
progressed.  There was now complete absence of pain and 
vibration sensation distally in the lower extremities.  He 
now had involvement of the motor segment of the peripheral 
nerves, as shown by weakness of the distal muscles.  

This evidence shows severe incomplete paralysis, warranting 
30 percent evaluations under 38 C.F.R. § 4.124a, Diagnostic 
Code 8521.  The Board finds it significant that, in addition 
to the Veteran's sensory involvement (which now resulted in 
complete absence of pain and vibration sensation), there was 
also muscle involvement.  The Board also observes that the 
examiner described that the Veteran's diabetic neuropathy had 
"markedly progressed."  Affording the veteran all 
reasonable doubt under 38 U.S.C.A. § 5107(b), the Board finds 
that the assignment of separate 30 percent ratings are 
warranted for each lower extremity, effective October 6, 
2008.    

However, the evidence does not support a 40 percent 
evaluation for the peripheral neuropathy of either lower 
extremity.  The evidence does not reflect complete paralysis 
on either side, manifested by foot drop and slight droop of 
first phalanges of all toes, inability to dorsiflex the foot, 
loss of extension (dorsal flexion) of the proximal phalanges 
of toes, loss of  abduction of foot, weakened adduction, or 
anesthesia covering the entire dorsum of foot and toes.  
Diagnostic Code 8521.

The Board is aware of the Veteran's own general assertions as 
to the severity of his hypertension and peripheral 
neuropathies of the lower extremities.  However, these 
contentions do not support the award of higher ratings that 
have been upheld or assigned herein.  As a general matter, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
Veteran himself, as a layperson, is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Despite the veteran's testimony as to the observable symptoms 
of his hypertension and peripheral neuropathies, the medical 
record before the Board shows that the manifestations do not 
satisfy the required diagnostic criteria.  As a result, his 
assertions do not constitute evidence that his hypertension 
warrants a compensable initial evaluation, or that his 
peripheral neuropathy of the right and left lower extremities 
warrant initial evaluations in excess of 10 percent, from 
March 9, 2004, or in excess of 30 percent, from October 6, 
2008.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an initial compensable evaluation for 
hypertension, or initial evaluations for peripheral 
neuropathy of the lower extremities in excess of 10 percent 
each, from March 9, 2004.  The evidence does show that he is 
entitled to initial evaluations of 30 percent for peripheral 
neuropathy of the lower extremities, from October 6, 2008.  
As the preponderance of the evidence is against any higher 
initial evaluations, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Rating Reduction

In the November 2008 rating decision, the AOJ articulated 
that the Veteran's previous overall combined evaluation was 
not reduced by its determination to reduce his evaluation for 
diabetes mellitus from 40 percent to 20 percent, effective 
May 8, 2001, because the Veteran was concomitantly assigned a 
10 percent evaluation for peripheral neuropathy of the right 
lower extremity and a 10 percent evaluation for peripheral 
neuropathy of the left lower extremity, each also effective 
May 8, 2001.  The RO therefore apparently reasoned that the 
notice provisions of 38 C.F.R. § 3.105(e) did not apply.  

In the present case, however, the Veteran's diabetes mellitus 
had been evaluated as 40 percent disabling for more than five 
years when the RO reduced its evaluation.  
Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, a rating reduction requires the RO to 
find the following: (1) based on a review of the entire 
record, the examination forming the basis for the reduction 
is full and complete, and at least as full and complete as 
the examination upon which the rating was originally based; 
(2) the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the 
ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown; 5 Vet. App. 413, 419 (1993).

The Board also reiterates the explanation provided in the 
Introduction section of this decision, which states that the 
Veteran's 40 percent rating for diabetes mellitus was 
appropriate separate and apart from the diabetic neuropathy 
affecting the lower extremities.

Nevertheless, the RO did not comply with the provisions of 
38 C.F.R. § 3.344 or the prior August 2008 Board decision and 
remand.  Specifically, the medical evidence does not indicate 
an improvement in the Veteran's diabetes mellitus, and 
Veteran has not undergone an examination to evaluate the 
severity of his service-connected diabetes mellitus since 
August 2004.  While the Veteran was scheduled for such an 
examination in October 2008, it was apparently cancelled by 
the medical administrative service.  

The Board further observes that since the Veteran has been 
awarded ratings for diabetic neuropathy that are separate and 
apart from the assigned 40 percent rating for diabetes 
mellitus, any reduction determined to be appropriate for the 
service-connected diabetes under 38 C.F.R. § 3.344 the may 
indeed create a reduction in the veteran's overall combined 
rating.  Under such circumstances, the Veteran may be 
entitled to the notice and procedure requirements of 
§ 38 C.F.R. 3.105(e).

The Court has consistently held that when the RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Accordingly, the 40 percent evaluation assigned for the 
Veteran's diabetes mellitus is restored, effective May 8, 
2001.


ORDER

An initial compensable evaluation for documented arterial 
hypertension is denied.

An initial evaluation for peripheral neuropathy of the right 
lower extremity in excess of 10 percent, from March 9, 2004, 
is denied.

An initial evaluation for peripheral neuropathy of the right 
lower extremity of 30 percent, from October 6, 2008, is 
granted, subject to the rules and regulations governing the 
award of monetary benefits.

An initial evaluation for peripheral neuropathy of the left 
lower extremity in excess of 10 percent, from March 9, 2004, 
is denied.

An initial evaluation for peripheral neuropathy of the left 
lower extremity of 30 percent, from October 6, 2008, is 
granted, subject to the rules and regulations governing the 
award of monetary benefits.

The reduction in evaluation for the Veteran's diabetes 
mellitus type II from 40 percent to 20 percent was not 
proper, and restoration of the 40 percent evaluation is 
granted, effective May 8, 2001.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


